MADDOX, Justice
(dissenting).
The facts surrounding this case are undisputed. The plaintiff, Mary Lee Richardson, is a resident of Monroe County. She purchased an automobile from Wolff Motor Company, located in Conecuh County. Wolff initially financed the purchase but subsequently sold the loan contract to the petitioner, AmSouth Bank.
Richardson maintained insurance on the automobile for a while, but then let it lapse. Pursuant to the loan agreement, AmSouth then purchased insurance on the automobile, charging the premiums to Richardson. After Richardson had an accident that “totalled” the automobile, the insurance company sent Richardson a check made payable to her and AmSouth; she forwarded it to AmSouth. This case arises from the dispute between Richardson and AmSouth over the amount of money that AmSouth should have returned to Richardson.
Richardson sued AmSouth, alleging breach of contract and conversion. She did not sue AmSouth in Conecuh County, where she purchased the automobile; nor in Monroe County, where she lived; nor in Jefferson County, AmSouth’s principal place of business, but in Lowndes County, where AmSouth’s only admitted contact with the county is that Am-South has filed mortgages there.
AmSouth petitions for a writ of mandamus directing the Lowndes County Circuit Court to transfer this case to either Jefferson County or Conecuh County. AmSouth asserts that this case involves “forum shopping,” and it appears to me that is the ease. I would grant the petition for the writ; consequently, I dissent.